Citation Nr: 0127330	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to September 
1983.  

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Honolulu, Hawaii Regional Office 
(RO) that granted service connection for a low back 
disability and assigned an evaluation of 10 percent.  

In this case, in May 2000, a hearing at the RO before a local 
hearing officer was held and in June 2001, a hearing was held 
at the RO before the undersigned, who is a Member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  
Transcripts of the hearings are in the file.

A January 23, 2001 rating action granted service connection 
for a sacroiliac disorder and assigned a 10 percent rating 
under 38 C.F.R. Part 4, Diagnostic Code 5295 (2001), 
analogously as a lumbosacral strain.  A Statement of the 
Case (SOC), also dated January 23, 2001, issued on February 
1, 2001 addressed entitlement to service connection for a 
"back disability" and entitlement to a compensable rating 
for a lipoma of the back.  

The VA Form 9, Appeal to the Board, of February 2001 
addressed only the issue of entitlement to an increased 
rating for the service-connected sacroiliac disorder, as did 
the veteran's testimony before the undersigned in June 2001, 
and not a claim for a compensable rating for the service-
connected lipoma of the back.  Thus, as noted in the 
Supplemental SOC (SSOC) later in February 2001, the only 
issue perfected for appellate consideration is entitlement 
to an increased rating for the service-connected sacroiliac 
disorder.  

On VA examination in October 2000 the veteran complained of 
numbness of some of the fingers of each hand since his 
removal of a lipoma from his back.  The veteran and his 
representative should be, and hereby are, requested to 
clarify whether the veteran is claiming, or desires to claim, 
entitlement to service connection for any neurological 
disorder of the hand or fingers.  

REMAND

The veteran has reported treatment through his health care 
provider, Kaiser Permanente, for a back disability.  These 
treatment records, and any others as specified by the 
veteran, should be obtained.  Additionally, the veteran 
reported that he injured his back at work in March 2000.  Any 
treatment records related to this and to a worker's 
compensation claim filed in conjunction with the injury 
should be obtained.  These records may be helpful in 
ascertaining the current status of the low back disability.

The VA examination in October 2000 reflects that the veteran 
complained of radicular pain in the left leg, in the sciatic 
distribution, of 6 years duration.  The examiner commented 
that, with respect to this complaint, he "really cannot be 
definitive [as to whether it was related to the service-
connected sacroiliac disorder]."  A neurological evaluation 
was recommended.  Also, the examiner could not rule out a 
herniated nucleus pulposus (HNP) as the cause of the 
radicular complaint but no X-rays were taken at the time of 
that examination, although radiological studies were 
recommended.  

Thus, the veteran should be scheduled for VA orthopedic and 
neurological examinations to address the current status of 
the veteran's back disability.  The examinations should 
additionally address the mandate set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  Further, when addressing functional loss, 
the provisions of VAOPGCPREC 36-97 (December 1997) must be 
taken into account.  This opinion states that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome (IDS), involves loss 
of range of motion and that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  Therefore, as to the service connected low 
back disability, it must be additionally be determined 
whether a higher rating is warranted under DC 5293 based on 
functional loss. 

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide VA 
examinations, where such examinations may substantiate 
entitlement to the benefit sought.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  On Remand, the RO must assure that the 
provisions of this new Act and implementing VA regulations 
are complied with to the extent they apply to the instant 
issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a low back disability 
since service, including the work-related 
back injury in March 2000.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.  Any records pertaining to the 
veteran's workers' compensation claim 
should also be obtained. To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results. 

3.  Thereafter, the RO should provide VA 
orthopedic and neurological examinations 
to determine the nature of the back 
disability for which the veteran is 
service connected and the current 
severity of the service connected low 
back disability.  Appropriate testing, 
such as any indicated x-ray studies, 
should be conducted, as necessary, to 
fully evaluate the service-connected 
disability.  Notification of the date, 
time, and place of the examinations 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in standing position or 
loss of lateral motion with osteo-
arthritic changes or narrowing or 
irregularity of joint space; 
abnormal mobility on forced motion; 
listing of whole spine to opposite 
side, or positive Goldthwait's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
low back disability due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back 
disability.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, VAOPGCPREC 36-
97 (Dec. 12, 1997), and whether a 
separate rating may be assigned for any 
neurological aspects of the service 
connected low back disability.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Consideration should additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




